Citation Nr: 1530019	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-48 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veteran Health System, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility on February 19-21, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1966 to December 1968 and October 1980 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 Veterans Health Administration decision of the Department of Veterans Affairs (VA) office in North Florida/South Georgia.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system  reveals a  June 2015 Appellant Brief.  

The Veteran did not appear for his November 2011 Travel Board hearing.  As no reason was given for this, the hearing request is considered withdrawn.  38 C.F.R. §20.702(d).  

On appeal the appellant appears to raise the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for disability caused by wrongly prescribed medications.  This issue is not inextricably intertwined with the matter addressed below.  Moreover, it is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran's emergency room and subsequent treatment, provided by a private medical facility, constituted a medical emergency of such a nature that delay would have been hazardous to life or health.
 
2. VA did not authorize the private treatment facility to provide care for which the Veteran would later be reimbursed, nor did VA contract with this facility to provide the treatment in question.

CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility on February 19-21, 2010, have not been met. 38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§17.1000-17.1008 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code.  As such, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Any duty to assist has been fulfilled in this case as all private medical records relevant to this matter have been obtained, and the Veteran has been provided the opportunity to participate in his appeal.  The Board finds that the available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Payment or Reimbursement of Private Medical Expenses

The Veteran appeals the determination denying entitlement to a reimbursement for medical services he received from St. Luke's Hospital in Jacksonville, Florida, from February 19 to 21, 2010 for treatment of intractable back pain and hyponatremia.  

The Secretary shall reimburse a Veteran described in subsection (b) for the reasonable value of emergency treatment furnished a veteran in a non-Department facility.  38 U.S.C.A. § 1725(a)(1).  

Federal statutes and VA regulations offer several avenues by which a veteran can claim payment or reimbursement for emergency medical expenses incurred at non-VA medical facilities.  The Veteran does not argue, and the record does not show, that prior authorization was received from a VA Medical Center to seek emergency services at St. Luke's in February 1, 2010.  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703 and 38 C.F.R. §§ 17.52, 17.53, and 17.54 (2014) for contracted medical services at a non-VA facility.

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

At the time of the February 2010 treatment, the Veteran was service connected for a residuals of a recurrent right shoulder dislocation (20 percent), and for a left eye disorder and a left calf shell fragment wound scar each evaluated as noncompensable.  As there is no contention or indication that either low back pain or hyponatremia was caused by or in any way associated with any service-connected disabilities, he is not entitled to payment or reimbursement by VA under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Reimbursement for unauthorized medical expenses may also be claimed pursuant to 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-100 8. Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, the provisions of which became effective on May 29, 2000.  To be eligible for reimbursement under this authority, a veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 .

In this regard, the Veteran states that he started feeling pain in his lower extremities around 10:00 a.m. or 1:00 p.m. on February 19, 2010.  At 5:30 p.m., he left work but required assistance to get into his truck to drive home.  By 10:30 p.m., the pain was so great that he had to call 911.  

Medical records from St. Luke's indicate that the Veteran arrived at the hospital via ambulance shortly after midnight.  He reported that his lumbar pain had a gradual onset over the prior 13 hours.  The emergency medicine clinician diagnosed hyponatremia and low back pain and discharged the Veteran to the observation unit at 5:36 a.m. on February 20, 2010.  The Veteran was then seen by the internal medicine, nephrology, radiology and orthopedic departments before he was discharged from the hospital on February 21, 2010. 

The Veteran is not service-connected for low back pain or hyponatremia.  There is no evidence of a contract between VA and St. Luke's hospital to provide care for Veterans.  The Veteran claims that his hospital visit was emergent and therefore reimbursement should be made for his care.  Here, the Veteran was transported by ambulance to the emergency room, but the treatment was not for a disorder of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The need for medical care manifested itself by progressively increasing severe back pain which had built up over a 13 hour period.  The Veteran admits that he completed his work day, that he returned home for several hours, and that he then called 911.  

A prudent layperson who possesses an average knowledge of health and medicine, could not reasonably expect the absence of immediate medical attention for back pain would result in placing his health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  The Veteran stated during treatment at St, Luke's that he was familiar with pain and that he could tolerate it very well.  He reported taking hydrocodone at home, with no effect.  He stated that when he came to the hospital the pain was a 15, but upon discharge it was a 5.  He noted that he never had to call 911 for his back pain before.  It is also noted that the Veteran could have requested the ambulance to take him to the Gainesville or Lake City VA treatment centers  

Because the Veteran's treatment, despite his contentions and sincere belief, was for a non-emergent situation, and because private care was not authorized in advance, the Board finds that entitlement to payment or reimbursement for private medical expenses incurred on February 19-21, 2010 at a private medical facility must be denied.  

Given that all of the requirements of 38 U.S.C.A. § 1725 must be met to permit reimbursement, the appellant's failure to meet one negates any need to address the other elements.


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility on February 19-21, 2010, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


